                               Case 19-11104-JTD         Doc 293      Filed 07/03/19      Page 1 of 3




                                         Laura Davis Jones                July 3, 2019                            302.778.6401
                                                                                                            ljones@pszjlaw.com




W I L M I N G T O N, D E
L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
N E W Y O R K, N Y                       VIA ECF FILING
C O S T A M E S A, C A

919 NORTH MARKET STREET
17th FLOOR                                   The Honorable Judge John T. Dorsey
P.O. BOX 8705
WILMINGTON
                                             United States Bankruptcy Judge
DELAWARE 19899-8705                          United States Bankruptcy Court
TELEPHONE: 302/652 4100
                                             District of Delaware
FACSIMILE: 302/652 4400                      824 N. Market Street, 5th Floor
                                             Wilmington DE 19801
LOS ANGELES
10100 SANTA MONICA BLVD.
13th FLOOR                                          Re:      In re: EdgeMarc Energy Holdings, LLC, et al.
LOS ANGELES
CALIFORNIA 90067
                                                             Case No. 19-11104 (JTD)
TELEPHONE: 310/277 6910
                                         Dear Judge Dorsey:
FACSIMILE: 310/201 0760


                                                 Our firm, together with Akerman LLP and Lynn Pinker Cox
SAN FRANCISCO
150 CALIFORNIA STREET
                                         & Hurst, LLP represent ETC Northeast Pipeline LLC and Energy
15th FLOOR                               Transfer Partners, L.P. (collectively, “Energy Transfer”) in the above
SAN FRANCISCO                            referenced matter. Pursuant to 11 U.S.C. § 105(d)(2), Energy Transfer
CALIFORNIA 94111-4500
                                         respectfully requests entry of an order setting a status conference for
TELEPHONE: 415/263 7000                  July 9, 2019 at 10:00 a.m. on Section 2(c) of the Bidding Procedures.1
FACSIMILE: 415/263 7010

                                                    Section 2(c) of the Bidding Procedures provides that:
NEW YORK
780 THIRD AVENUE
34th FLOOR
                                                    On and after the date of entry of the Bidding
NEW YORK                                            Procedures Order, the Debtors will require
NEW YORK 10017-2024                                 that all communications between each
TELEPHONE: 212/561 7700                             Potential Bidder and ETC Northeast Pipeline
FACSIMILE: 212/561 7777                             LLC and/or Energy Transfer Partners
                                                    (including any affiliates or subsidiaries of the
COSTA MESA                                          foregoing) (collectively, “ET”) concerning or
650 TOWNE CENTER DRIVE
SUITE 1500
                                                    relating to the Debtors or the Potential
COSTA MESA                                          Bidder’s Bid (i) if such communications are
CALIFORNIA 92626
                                         1
TELEPHONE: 714/384 4750                   Other matters in these bankruptcy proceedings are currently scheduled to be
FACSIMILE: 714/384 4751                  heard on July 9, 2019 at 10:00 a.m. (Doc. No. 257).


WEB:   www.pszjlaw.com                   DOCS_DE:224438.1 23761/001
Case 19-11104-JTD      Doc 293         Filed 07/03/19      Page 2 of 3



              The Honorable Judge John T. Dorsey
              July 3, 2019
              Page 2


                   in writing, copy steven.becker@evercore.com
                   and marcel.hewamudalige@evercore.com and
                   jyoung@conwaymackenzie.com,
                   pjansen@conwaymackenzie.com, and
                   jrwood@conwaymackenzie.com and (ii) if
                   such communications are oral or in-person,
                   include (telephonically or in-person) as an
                   observer a representative from Evercore and a
                   representative from Conway Mackenzie, Inc.
                   (“Conway”). Any Bid submitted by a
                   Potential Bidder must include a certification
                   that (I) the Potential Bidder has complied with
                   this provision and (II) that all agreements or
                   understandings between ET and the Potential
                   Bidder related to the Bid or the Debtors have
                   been disclosed and described in such Bid.

                   See Bid Procedures Order (Doc. No. 247).2

                   When contemplating the Bidding Procedures, and considering
          the need for “controlled or managed discussions” between potential
          bidders and Energy Transfer, Judge Shannon ordered that he wanted
          "the discussion to be not, necessarily, between you [Mr. Klein] and
          Mr. Stark, but, frankly, between the financial advisors for the two
          sides about what would work because they also know the community
          that they’re dealing with and presumably they have sold assets in this
          space before." See June 17, 2019 Hearing Transcript, pp. 52-54.
          Judge Shannon further ordered the parties to confer and determine
          whether “some functional chaperoning” could be imposed without
          inflicting “damage” on the sale “process for various reasons.” Id.
          Judge Shannon also reserved the right for the Court to revisit the
          issue, in the event the chaperoning process was a “terrible idea.” Id.
          at p. 54, lines 16-18.3



          2
            The Court's Order (I) Approving Bidding Procedures for Sale of Debtors' Assets,
          (II) Setting Procedures to Seek Stalking Horse Bid Protection, (III) Scheduling
          Auction for, and Hearing to Approve, Sale of Debtors' Assets, (IV) Approving Form
          and Manner of Notices of Sale, Auction and Sale Hearing, (V) Approving
          Assumption and Assignment Procedures and (VI) Granting Related Relief (Doc.
          No. 247) (the “Bid Procedures Order”) was entered on June 21, 2019.
          3
            The June 17, 2019 Hearing Transcript is attached as Exhibit 1.


          DOCS_DE:224438.1 23761/001
Case 19-11104-JTD      Doc 293         Filed 07/03/19   Page 3 of 3



           The Honorable Judge John T. Dorsey
           July 3, 2019
           Page 3


                   The Debtors and the Unsecured Creditors Committee
          unilaterally imposed the restrictive conditions of Section 2(c) upon
          Energy Transfer and submitted the Bid Procedures Order for entry
          without any prior consultation with Energy Transfer. Moreover,
          Section 2(c) does not represent “some functional chaperoning”
          carefully constructed to preserve the value of the Debtors' sale process
          as well as the rights of Energy Transfer, as envisioned by Judge
          Shannon. Instead, Section 2(c) as currently drafted includes the
          Debtors and Unsecured Creditors' Committee on every call, meeting,
          letter and email sent between Energy Transfer and parties seeking to
          engage in negotiations with Energy Transfer. Keeping these
          restrictions in place will only serve to impede and impair, not
          enhance, the Debtors' sale process.

                  Energy Transfer is well aware of the time sensitive nature of
          the Debtors' sale process. As such, Energy Transfer has conferred in
          good faith with the Debtors, the Unsecured Creditors Committee, and
          their respective professionals in an effort to consensually resolve this
          issue. Nevertheless, Energy Transfer respectfully requests entry of an
          order setting a status conference for July 9, 2019 at 10:00 a.m. on
          Section 2(c) of the Bidding Procedures to further facilitate a speedy
          resolution of the matter.



                                            Respectfully,



                                             /s/ Laura Davis Jones
                                            Laura Davis Jones, (DE Bar No. 2436)

          LDJ/tpc




          DOCS_DE:224438.1 23761/001
